DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application Number 16/877,231, filed May 18, 2020, which is a continuation of US Application Number 14/997,454, filed January 15, 2016, which claims a priority of US Provisional Application 62/104,675, filed January 16, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Objections
Claims 1-5, 12-13, 15, 17-20 are objected to because of the following informalities: 
In claims 1, 17 and 19: 
In lines 14, “…switching display modes of the first virtual reality device…” should be changed to “…switching the display modes of the first virtual reality device…” 
In line 16, “…whereby display mode is switched…” should be changed to “…whereby the display mode is switched…”
In line 18, “…a virtual reality application by switching display modes” should be changed to “…a virtual reality application by switching the display modes”

In claim 2, “wherein switching display modes further includes toggling between the video stream including live video of the scene in real world space and the video stream including an output of a virtual reality application” should be changed to “wherein switching the display modes further includes toggling between the video stream including the live video of the scene in real world space and the video stream including [[an]] the output of [[a]] the virtual reality application”

In claim 3, “further including switching display modes…” should be changed to “further including switching the display modes…”

In claim 4, “further including switching display modes…” should be changed to “further including switching the display modes…”

In claim 5, “wherein switching display modes further includes selecting the video stream including live video of the scene in real world space…” should be changed to “wherein switching the display modes further includes selecting the video stream including the live video of the scene in real world space …”

In claim 10, “the virtual object that facilitates a command input overlayed onto the rendered representation as an integrated portion of a virtual reality application” should be changed to “the virtual object that facilitates [[a]] the command input overlayed onto the rendered representation as an integrated portion of a virtual reality application”

In claim 13, “establishing a communication channel between the first wearable sensor system and a second wearable sensor system” should be changed to “establishing a communication channel between the first wearable sensor system and [[a]] the second wearable sensor system”

In claim 18, “establishing a communication channel between the first wearable sensor system and a second wearable sensor system” should be changed to “establishing a communication channel between the first wearable sensor system and [[a]] the second wearable sensor system”

In claim 20, “establishing a communication channel between the first wearable sensor system and a second wearable sensor system” should be changed to “establishing a communication channel between the first wearable sensor system and [[a]] the second wearable sensor system”

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent No. 11,036,304 B2 as shown below.

Instant Application 
1. A method of switching display modes between a first mode in which a live video stream is displayed and a second mode in which a virtual reality video stream is displayed in a first virtual reality device including motion tracking by a first wearable sensor system, the method including: capturing in a first video stream by at least one camera from a scene in a real world space proximate to a first virtual reality device coupled to a first wearable sensor system, a user's hand gesture made by a user's hand as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the first wearable sensor system to switch display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the first video stream as captured, switching display modes of the first virtual reality device by displaying a video stream selected from a video stream including live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby display mode is switched between displaying the live video stream and displaying the video stream including an output of a virtual reality application by switching display modes.

2. The method of claim 1, wherein switching display modes further includes toggling between the video stream including live video of the scene in real world space and the video stream including an output of a virtual reality application.

3. The method of claim 2, further including switching display mode back when a second user's hand gesture associated with switching modes is detected.

4. The method of claim 2, further including switching display mode back when a reverse user's hand gesture in a direction opposite to a direction of the user's hand gesture associated with switching modes is detected.

5. The method of claim 1, wherein switching display modes further includes selecting the video stream including live video of the scene in real world space when a first user's hand gesture is detected and selecting the video stream including an output of a virtual reality application when a second user's hand gesture is detected.

6. The method of claim 1, wherein the user's hand gesture includes a swipe of the user's hand.

7. The method of claim 1, further including identifying position of a user body portion from the video stream.

8. The method of claim 7, further including determining a rendered representation of the user body portion.

9. The method of claim 8, further including sizing a virtual object that facilitates a command input to the rendered representation.

10. The method of claim 9, further including presenting the virtual object that facilitates a command input overlayed onto the rendered representation as an integrated portion of a virtual reality application.

11. The method of claim 1, wherein the user's hand gesture includes a swiping motion made in a zone proximate to the first virtual reality device.

12. The method of claim 1, wherein selecting a display mode further includes switching from a video stream including image information gathered using a set of IR pixels and a video stream including image information gathered using a set of RGB pixels.

13. The method of claim 1, further including: capturing using at least one camera electronically coupled to a second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.

14. The method of claim 1, wherein determining a motion indicates a user's hand gesture to the first wearable sensory system includes: sensing a swipe of a user's hand portion in close proximity to one or more cameras.

15. The method of claim 14, wherein the switching display modes includes: toggling the first virtual reality device between a virtual reality mode and a live video display mode responsive to motion of the user's hand portion.

16. The method of claim 1, further including: returning the first virtual reality device to a previous mode upon detecting a second gesture made by a user's hand portion.

17. A non-transitory computer readable storage medium impressed with computer program instructions to switch display modes between a first mode in which a live video stream is displayed and a second mode in which a virtual reality video stream is displayed in a first virtual reality device including motion tracking by a first wearable sensor system, which instructions, when executed on a processor, implement a method comprising: capturing in a first video stream by at least one camera from a scene in a real world space proximate to a first virtual reality device coupled to a first wearable sensor system, a user's hand gesture made by a user's hand as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the first wearable sensor system to switch display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the first video stream as captured, switching display modes of the first virtual reality device by displaying a video stream selected from a video stream including live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby display mode is switched between displaying a live video stream and displaying a virtual video stream including an output of a virtual reality application by switching display modes.

18. The non-transitory computer readable storage medium of claim 17, further including instructions that when executed by one or more processors perform: capturing using at least one camera electronically coupled to a second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.

19. A system including a first set of one or more processors coupled to memory storing computer instructions to switch display modes in a first virtual reality device including motion tracking by a first wearable sensor system, which computer instructions, when executed on the processors, implement: capturing in a first video stream by at least one camera from a scene in a real world space proximate to a first virtual reality device coupled to a first wearable sensor system, a user's hand gesture made by a user's hand as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the first wearable sensor system to switch display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the first video stream as captured, switching display modes of the first virtual reality device by displaying a video stream selected from a live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby display mode is switched between displaying a live video stream and displaying a virtual reality video stream by switching display modes.

20. The system of claim 19, further including a second set of one or more processors coupled to memory storing computer instructions to switch display modes in a second virtual reality device including motion tracking by a second wearable sensor system, which computer instructions, when executed on the processors, implement: capturing using at least one camera electronically coupled to the second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.


Patent No. 11,036,304 B2
1. A method of switching display modes between a first mode in which a live video stream is displayed and a second mode in which a virtual reality video stream is displayed in a first virtual reality device including motion tracking by a first wearable sensor system, the method including: detecting by at least one camera from a scene in a real world space proximate to a virtual reality device coupled to and controlled by the wearable sensor system, a user's hand gesture made by a user's hand captured in a first video stream by the at least one camera as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the wearable sensor system to switch the display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the video stream as captured, switching the display modes of the virtual reality device by displaying the video stream selected from a video stream including live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby the display mode is switched between displaying the live video stream and displaying the virtual reality video stream instead of the live video stream by switching the display modes.
2. The method of claim 1, wherein switching the display mode further includes toggling between the video stream including live video of the scene in real world space and the video stream including an output of a virtual reality application.

3. The method of claim 2, further including switching the display mode back when a second users hand gesture associated with switching modes is detected.

4. The method of claim 2, further including switching the display mode back when a reverse user's hand gesture in a direction opposite to a direction of the user's hand gesture associated with switching modes is detected.

5. The method of claim 1, wherein selecting the display mode further includes selecting the video stream including live video of the scene in real world space when a first user's hand gesture is detected and selecting the video stream including an output of a virtual reality application when a second user's hand gesture is detected.

6. The method of claim 1, wherein the user's hand gesture includes a swipe of the user's hand.

7. The method of claim 1, further including identifying position of a user body portion from the video stream.
8. The method of claim 7, further including determining a rendered representation of the user body portion.

9. The method of claim 8, further including sizing a virtual object that facilitates a command input to the rendered representation.

10. The method of claim 9, further including presenting the virtual object that facilitates the command input overlayed onto the rendered representation to the user as an integrated portion of a virtual reality application.

11. The method of claim 1, wherein the user's hand gesture includes a swiping motion made in a zone proximate to the virtual reality device.

12. The method of claim 1, wherein switching the display mode further includes switching from a video stream including image information gathered using a set of IR pixels and a video stream including image information gathered using a set of RGB pixels.

13. The method of claim 1, further including: capturing using at least one camera electronically coupled to a second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.

14. The method of claim 1, wherein the detecting includes: sensing a swipe of a user's hand portion in close proximity to one or more cameras.

15. The method of claim 14, wherein the changing includes: toggling the virtual reality device between the virtual reality video stream and the live video stream responsive to motion of the user's hand portion.

16. The method of claim 1, further including: returning the virtual reality device to a previous mode upon detecting a second gesture made by a user's hand portion.

17. A non-transitory computer readable storage medium impressed with computer program instructions to switch display modes between a first mode in which a live video stream is displayed and a second mode in which a virtual reality video stream is displayed in a first virtual reality device including motion tracking by a first wearable sensor system, which instructions, when executed on a processor, implement a method comprising: detecting by at least one camera from a scene in a real world space proximate to a virtual reality device coupled to and controlled by the wearable sensor system, a user's hand gesture made by a user's hand captured in a first video stream by the at least one camera as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the wearable sensor system to switch the display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the video stream as captured, switching the display modes of the virtual reality device by displaying the video stream selected from a video stream including live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby the display mode is switched between displaying a live video stream and displaying a virtual reality video stream instead of the live video stream by switching the display modes.

18. The non-transitory computer readable storage medium of claim 17, further including instructions that when executed by one or more processors perform: capturing using at least one camera electronically coupled to a second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.

19. A system including a first set of one or more processors coupled to memory, the memory loaded with computer instructions to switch display modes in a first virtual reality device including motion tracking by a first wearable sensor system, the instructions, when executed on the processors, implement actions comprising of: detecting by at least one camera from a scene in a real world space proximate to a virtual reality device coupled to and controlled by the wearable sensor system, a user's hand gesture made by a user's hand captured in a first video stream by the at least one camera as the user's hand moves within a field of view of the at least one camera and determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the wearable sensor system to switch the display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the first video stream as captured, switching the display modes of the first virtual reality device by displaying the first video stream selected from a live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby the display mode is switched between displaying a live video stream and displaying a virtual reality video stream instead of the live video stream by switching the display modes.

20. The system of claim 19, further including a second set of one or more processors coupled to memory, the memory loaded with computer instructions to switch the display modes in a second virtual reality device including motion tracking by a second wearable sensor system, the instructions, when executed on the processors, implement actions comprising of: capturing using at least one camera electronically coupled to the second wearable sensor system, a second video stream of the real world space at a time substantially contemporaneous to capture of the first video stream by the first wearable sensor system; and establishing a communication channel between the first wearable sensor system and a second wearable sensor system.




Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, namely, Iwatsu (US Publication Number 2015/0138070 A1) disclosed a head-mounted display includes a mounting unit, a display unit, a sensor unit, and a control unit. The mounting unit is configured to be mountable on a head of a user. The display unit is provided in the mounting unit and capable of providing the user with a field of view of a real space. The sensor unit is provided in a periphery of the display unit, includes a sensor that is capable of detecting a hand of the user that is brought close to or in contact with the sensor due to an action of the user, and performs output based on a detection result of the sensor. And Kobayashi (US Publication Number 2014/0285403 A1) disclosed a head-mounted display device that enables a user to visually recognize a virtual image and an outside scene includes an image display unit configured to cause the user to visually recognize the virtual image, a detecting unit configured to detect a visual line direction of the user, and a display switching unit configured to switch, according to the detected visual line direction, display of the virtual image by the image display unit between outside scene preferential display for preferentially displaying the outside scene and virtual image preferential display for preferentially displaying the virtual image. However, the prior arts of record do not disclose “determining from the first video stream as captured that the motion of the user's hand captured in the first video stream indicates a user's hand gesture to the first wearable sensor system to switch display modes of the first virtual reality device; and responsive to the user's hand gesture detected in the first video stream as captured, switching display modes of the first virtual reality device by displaying a video stream selected from a video stream including live video of the scene in real world space and a video stream including an output of a virtual reality application; whereby display mode is switched between displaying the live video stream and displaying the video stream including an output of a virtual reality application by switching display modes” (in combination with other claimed limitation and/or features, as claimed in independent claims 1, 17 and 19). 
Dependent claims 2-16, 18 and 20 would be allowable as they depend on claims 1, 17 and 19 respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674